UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Ashu Shukla,                                                                      5/13/2021

                                Plaintiff,
                                                              1:19‐cv‐10578 (AJN) (SDA)
                    ‐against‐
                                                              ORDER
 Deloitte Consulting LLP,

                                Defendant.


STEWART D. AARON, United States Magistrate Judge:

       Following a telephone conference with the parties, held on Thursday, May 13, 2021,

regarding the parties’ compliance with my Order dated February 8, 2021 (the “February 8

Order”), for the reasons stated on the record, the Court hereby ORDERS as follows:

       1.       No later than Thursday, May 20, 2021, Plaintiff shall produce to Defendant

unredacted versions of the documents he previously produced with Bates stamp numbers A451‐

A466 and A783‐A955.

       2.       No later than Thursday, May 20, 2021, Plaintiff shall send to Defendant via email

one of three things: (a) Box.com account information sufficient to allow Defendant to serve

electronic files on Plaintiff by uploading them to that account; (b) a mailing address sufficient to

allow Defendant to serve electronic files on Plaintiff by sending a thumb drive to that address; or

(c) a statement that Defendant should defer service of electronic files on Plaintiff until Plaintiff

returns to the United States.

       3.       No later than Thursday, May 27, 2021, Plaintiff shall produce to Defendant all

documents within his possession, custody or control that (a) are responsive to paragraphs 4(b)
or 4(d) of the February 8 Order; and (b) he has not yet produced to Defendant. With regard to

any documents responsive to paragraphs 4(b) or 4(d) of the February 8 Order that Plaintiff fails

to produce by May 27, 2021, Plaintiff shall be precluded from using or relying on such documents

in opposition to a motion for summary judgment or at trial.

       4.      No later than Thursday, May 27, 2021, Plaintiff may serve on Defendant a final set

of Requests for Documents comprising up to 20 document requests (including sub‐parts) seeking

documents relevant to the remaining claims in this case.1

       5.      No later than Thursday, May 27, 2021, Defendant may serve on Plaintiff a final

document request seeking additional documentation of Plaintiff’s efforts to mitigate his damages

from November 5, 2018 though the present.

       6.      No later than Thursday, June 3, 2021, Defendant shall serve on Plaintiff responses

and/or objections to Plaintiff’s final set of Requests for Documents, and Plaintiff shall serve on

Defendant responses and/or objections to Defendant’s final document request. The parties shall

then meet and confer, seeking to agree on the scope of this final round of document discovery.

To the extent the parties cannot come to agreement, they shall, no later than Thursday, June 17,

2021, file a joint letter setting forth the document request(s) in dispute and stating the parties’

respective positions as to each.

       7.      Defendant is relieved of any outstanding obligation to respond to any document

request that Plaintiff has served to date (i.e., any requests from Plaintiff’s First through Eighth

Requests for Production of Documents).


1
 Plaintiff shall be mindful that the Court will reject his document requests to the extent they are
not proportional to the needs of this case, taking into account the parties’ document production
to date. See Fed. R. Civ. P. 26(b)(1).


                                                2
         8.   Any discovery deadlines not provided for by this Order are adjourned sine die.

         9.   The deadlines set forth in this Order may be extended by written application of a

party for good cause shown.

SO ORDERED.

Dated:        New York, New York
              May 13, 2021

                                                  ______________________________
                                                  STEWART D. AARON
                                                  United States Magistrate Judge




                                              3
